Case 3:14-cr-00175-WHA Document 956-20 Filed 12/31/18 Page 1 of 11




           EXHIBIT T
        Case 3:14-cr-00175-WHA Document 956-20 Filed 12/31/18 Page 2 of 11



                       ORION WAY & MCCOURTNEY ROAD
                  INCIDENT DESCRIPTION & FACTUAL SUMMARY

For completeness, this incident description and factual summary should be read in conjunction
with the Factual Report Guidance and the contemporaneously submitted response to Question
62.

Background:

On October 11, 2017, PG&E filed an Electric Safety Incident Report (Incident No. 171011-
8563) concerning an incident that occurred near 11253 Orion Way, Grass Valley, Nevada
County (the “Orion Way incident”). When PG&E arrived at the Orion Way incident location, 1
PG&E observed a Ponderosa Pine tree that was lying next to some downed conductors and a
charred pole.

CAL FIRE’s website has no information related to any fire that occurred at the Orion Way
incident location in October 2017.

On January 12, 2018, PG&E filed a separate Electric Safety Incident Report (Incident No.
180112-8698) concerning an incident that occurred near 11228 McCourtney Road at
approximately the same time as the Orion Way incident. In that report, PG&E stated that an
overhead primary conductor separated at the source side of Line Recloser 1700, resulting in a
wire down. PG&E also reported that a nearby fairground’s parking lot allegedly caught fire,
including structures located beyond the lot. The incident at 11228 McCourtney Road will be
referred to as the “McCourtney Road incident.”

According to CAL FIRE’s website, the McCourtney fire started at McCourtney Road and
Highway 20, Grass Valley at 12:00 AM on October 9, 2017. This is approximately 0.5 miles
from the McCourtney Road incident and 0.85 miles from the Orion Way incident. According to
CAL FIRE’s website, the McCourtney fire is part of the Wind Complex, which consists of four
different fires: Cascade, La Porte, Lobo, and McCourtney. According to CAL FIRE’s website,
the Orion Way incident location is outside the final boundary of the McCourtney fire.

Incident Overview:

Orion Way Single Line Diagram




    1
      The “Orion Way incident location” refers to the “McCourtney incident location” as defined
by the CPUC’s December 7, 2017 letter.

CONFIDENTIAL
                                          Page 1 of 10
        Case 3:14-cr-00175-WHA Document 956-20 Filed 12/31/18 Page 3 of 11



The Orion Way incident location is served by the Grass Valley 1103 Circuit and is located
downstream of Line Recloser 1700.

McCourtney Road Single Line Diagram




The McCourtney Road incident location 2 is also served by the Grass Valley 1103 Circuit but is
upstream of Line Recloser 1700. The McCourtney Road incident location is upstream from the
Orion Way incident location.

On October 8, 2017, at 11:44 PM, per PG&E records, smart meters downstream of Line Recloser
1700 and the McCourtney Road incident location recorded NIC Power Down events.

On October 9, 2017, at 1:23 to 1:24 AM, per PG&E records, the Grass Valley 1103 Circuit
Breaker operated and locked out, which de-energized the McCourtney Road incident location.
Shortly before 3:00 AM, according to PG&E records and a troubleman, the troubleman arrived at
the site of the McCourtney Road incident. The troubleman stated that when he arrived, he saw a
conductor had broken at the clamp connector at the source-side of Line Recloser 1700. The
troubleman recalled that the conductor’s broken end was lying on the ground. The troubleman
also recalled that wood chips in a parking lot adjacent to the downed conductor were on fire.
After confirming that the conductors at the McCourtney Road incident location had been de-
energized, the troubleman cut the downed conductor in two places and left the conductor
sections on the ground. At this time or during a later visit to the site on October 9, 2017, the
troubleman also observed that Line Recloser 1700 was open.

On October 9, 2017, at 8:01 AM, per PG&E records, Line Recloser 58498, which is upstream of
Line Recloser 1700, was remotely opened via SCADA on a dead line. At 9:42 AM, per PG&E
records, the Grass Valley 1103 Circuit Breaker was remotely closed via SCADA, restoring 9
customers but neither the Orion Way incident location nor the McCourtney Road incident
location was re-energized because Line Recloser 58498 remained open. At 12:35 PM, per
PG&E records, PG&E manually opened Switch 1862, which is downstream of Line Recloser
58498 and upstream of Line Recloser 1700.

On October 9, 2017, at 12:45 PM, per PG&E records, a PG&E troubleman was the first PG&E
employee at the Orion Way incident location. The troubleman observed a downed tree, downed
conductor wires, and a charred pole that was still standing. The troubleman also observed a
burnt structure. At 1:08 PM, per PG&E records, Line Recloser 58498 was remotely closed via


    2
      The “McCourtney Road incident location” refers to the “the location and/or area of where the
‘Electric Safety Incident Reported - Pacific Gas & Electric Incident No.’” 180112-8698, in
accordance with the CPUC’s December 7, 2017 letter, which defined “Incident Location.”

CONFIDENTIAL
                                           Page 2 of 10
        Case 3:14-cr-00175-WHA Document 956-20 Filed 12/31/18 Page 4 of 11



SCADA, restoring 214 customers. Both incident locations remained de-energized because
Switch 1862 remained open, per PG&E records.

On October 11, 2017, CAL FIRE released both the Orion Way incident location and PG&E
believes that CAL FIRE released the McCourtney Road incident location as well.

At the Orion Way incident location, PG&E observed a Ponderosa Pine tree, rooted
approximately 10 feet from the distribution conductors, lying on the ground. PG&E was unable
to verify the height of the tree because CAL FIRE took sections of the tree before PG&E could
measure the tree. PG&E also found all three phases of the primary distribution conductors on
the ground. The distribution conductors were 6CU (Copper). PG&E’s best estimate of the
installation year for the distribution conductors is 1985, based on the installation year of other
assets near the conductors.

At the McCourtney Road incident location, PG&E observed that one of three phases of the
primary distribution conductor separated at the source side of Line Recloser 1700. Along with
other PG&E equipment, CAL FIRE took possession of Line Recloser 1700 prior to PG&E
having access to the recloser.

Per PG&E records, a PG&E crew performed repair work at the Orion Way incident location on
October 11, 2017. As previously reported, during repair work, the PG&E crew recycled
damaged sections of the conductor and the top portion of a damaged pole. 3

Per an electric crew foreman, PG&E performed repair work at the McCourtney Road incident
location in the afternoon of October 11, 2017.

At 8:35 PM on October 11, 2017, per PG&E records, Switch 1862 was manually closed,
restoring 295 customers, including both the Orion Way and McCourtney Road incident
locations.

On October 12, 2017, per PG&E records, PG&E installed a new line recloser and associated
equipment to replace Line Recloser 1700, which had been taken by CAL FIRE.

Evidence Collection:

CAL FIRE collected sections of a Ponderosa Pine tree at the Orion Way incident location.
PG&E does not know whether CAL FIRE collected any other evidence at the Orion Way
incident location.

At the McCourtney Road incident location, CAL FIRE collected sections of conductor, Line
Recloser 1700, a controller associated with the line recloser, a cable connecting the line recloser
and controller, and a wire lead and connector. Per the electric crew foreman who oversaw
repairs at the McCourtney Road incident location on October 11, CAL FIRE also collected


    3
        2018.02.16 Letter to E. Malashenko.

CONFIDENTIAL
                                           Page 3 of 10
      Case 3:14-cr-00175-WHA Document 956-20 Filed 12/31/18 Page 5 of 11



fulgurites found at the McCourtney Road incident location. PG&E does not know whether CAL
FIRE collected any other evidence at the McCourtney Road incident location.

On October 13, 2017, PG&E collected a section of the Ponderosa Pine tree from the Orion Way
incident location.

Timeline:

                            ORION WAY & MCCOURTNEY ROAD
 Event                                          CPUC Bates Number        CAL FIRE Bates
                                                     Reference           Number Reference
 October 8, 2017, at 11:44 PM: Per PG&E
 records, smart meters downstream of Line
 Recloser 1700 and the McCourtney Road
 incident location recorded NIC Power Down
 events.
 October 9, 2017, 12:00 AM: Per CAL FIRE’s
 website, start time of the McCourtney fire.
 October 9, 2017, 1:23 – 1:24 AM: Per PG&E PGE-CPUC_00014132             PGE-CF_00137637
 records, the Grass Valley 1103 Circuit Breaker
 operated and locked out.
 October 9, 2017, shortly before 3:00 AM: Per
 PG&E records and a troubleman, the
 troubleman arrived at the site of the
 McCourtney Road incident.
 October 9, 2017, 8:01 AM: Per PG&E records, PGE-CPUC_00014132           PGE-CF_00136706
 Line Recloser 58498 remotely opened via
 SCADA.
 October 9, 2017, 9:42 AM: Per PG&E records, PGE-CPUC_00014132           PGE-CF_00136706
 Grass Valley 1103 Circuit Breaker remotely
 closed via SCADA.
 October 9, 2017, 12:35 PM: Per PG&E            PGE-CPUC_00014132        PGE-CF_00136706
 records, Switch 1862 was manually opened.
 October 9, 2017, 12:45 PM: Per a troubleman
 and PG&E records, a troubleman arrived at the
 Orion Way incident location.
 October 9, 2017, 1:08 PM: Per PG&E records, PGE-CPUC_00014132           PGE-CF_00136706
 Line Recloser 58498 remotely closed via
 SCADA.
 October 11, 2017: CAL FIRE released the        PGE-CPUC_00015804
 both the Orion Way and McCourtney Road
 incident locations. PG&E crews completed
 repair work at both incident locations.




CONFIDENTIAL
                                        Page 4 of 10
    Case 3:14-cr-00175-WHA Document 956-20 Filed 12/31/18 Page 6 of 11



                            ORION WAY & MCCOURTNEY ROAD
 Event                                        CPUC Bates Number   CAL FIRE Bates
                                                   Reference      Number Reference
 October 11, 2017, 8:35 PM: Per PG&E          PGE-CPUC_00014132   PGE-CF_00136706
 records, Switch 1862 manually closed,
 restoring power to the Orion Way and
 McCourtney Road incident locations.
 October 12, 2017: Per PG&E records, PG&E
 installed a new line recloser and associated
 equipment to replace Line Recloser 1700,
 which had been taken by CAL FIRE.




CONFIDENTIAL
                                   Page 5 of 10
      Case 3:14-cr-00175-WHA Document 956-20 Filed 12/31/18 Page 7 of 11



Source List:

Source                               Brief Description
PGE-CPUC_00017161                    Log of Evidence PG&E Collected (amended response)
PGE-CPUC_00012216                    Log of Evidence Collected by CAL FIRE (amended
                                     response)
PGE-CPUC_00014132                    ILIS Outage Report XX-XXXXXXX
PGE-CPUC_00001208                    Single Line Diagram for Orion Way Incident
PGE-CF_00137642                      Single Line Diagram for McCourtney Road Incident
                                     (a/k/a “McCourtney 2”)
PGE-CPUC_00015804                    Electric Overhead Tag, Notification No. 113768705
McCourtney (Orion Way) Initial       10/11/2017 Initial Electric Incident Report submitted to
Electrical Incident Report           the CPUC
McCourtney (Orion Way) 20-Day        11/8/2017 20-Day Electric Incident Report submitted to
Electrical Incident Report           the CPUC
McCourtney (McCourtney Road)         1/12/2018 Initial Electric Incident Report submitted to
Initial Electrical Incident Report   the CPUC
Response to CPUC Question 35         Response to CPUC’s October 2017 Wildfire Data
                                     Request (12/29/17)
Response to CPUC Question 36         Response to CPUC’s October 2017 Wildfire Data
                                     Request (12/29/17)
McCourtney Fire (Wind Complex)       http://cdfdata.fire.ca.gov/incidents/incidents_details_inf
Incident Information                 o?incident_id=1872 (last updated 2/9/2018; listed as
                                     “Final”)
CAL FIRE 2017 Statewide Fire Map     https://www.google.com/maps/d/viewer?ll=39.1927735
                                     00000015%2C-
                                     121.08715309999991&hl=en&z=15&source=embed&i
                                     e=UTF8&mid=1TOEFA857tOVxtewW1DH6neG1Sm
                                     0
Letter sent by PG&E to CPUC          2/16/2018 Letter to E. Malashenko re Evidence
Director                             Collection
PGE-CF_00137637                      SCADA data produced to CAL FIRE on 3/30/2018
PG&E NDCC Switching Logs             PG&E NDCC Switching Log (Grass Valley 1103
                                     TRBL, prepared 10/9/2017 – 10/11/2017)
AMI Smart Meter Data                 AMI Smart Meter Data
Electric Overhead Tag                Electric Overhead Tag, Notification No. 113769397




CONFIDENTIAL
                                      Page 6 of 10
      Case 3:14-cr-00175-WHA Document 956-20 Filed 12/31/18 Page 8 of 11



Factual Report Guidance:

PG&E is providing Incident Description and Factual Summaries (the “Reports”) for each
incident location, as defined by the CPUC’s December 7, 2017, letter. In addition to Question
62, these Reports provide a complete response to Question 1. These Reports also provide a
partial response to Question 54. Documents and attachments responsive to Question 54 are
being produced with that response.

PG&E’s review and collection of records are ongoing, and these Reports are based on
information that PG&E believes may be relevant to the incident location, as defined by the
CPUC’s December 7, 2017, letter, based on information currently known. In preparing these
Reports, PG&E has not included data or information that may not be relevant to the incident
location, as defined by the CPUC’s December 7, 2017, based on information currently known,
for example:
    • Transmission-level outages, which because of their wide-spread impact, may have caused
        an outage at the incident location, unless the source of the outage appears to have been
        related to the incident location or the transmission-level outage de-energized the incident
        location; or
    • Certain minor alarms sent by protection devices that did not result in a sustained outage
        at the incident location.
Raw data has, however, been provided in response to other questions.

PG&E has not reviewed potentially relevant information that is in the possession of CAL FIRE
or any other entity. The causes of the incidents are still under investigation and it is premature to
draw conclusions about whether the “fire locations” or “incident locations” addressed by these
Reports are points of origin.

Moreover, PG&E has relied on some publicly available information provided by third parties,
such as CAL FIRE. For example, PG&E has relied on the start times designated by CAL FIRE
as indicated in PG&E’s response to Question 25, submitted to the CPUC on January 31, 2018, in
generating these Reports. PG&E is not presently able to validate this information.

For these reasons, among others, the facts described in the Reports may or may not be relevant to
questions of causation or origin with respect to any incidents, and there may also be other facts
not in the Reports that are relevant to questions of causation or origin of any incidents.

In addition, please find a list of additional explanations related to particular points.

Single Line Diagrams

For ease of reference, PG&E has included reproductions of the single line diagrams produced in
response to Question 28, submitted to the CPUC on December 29, 2017.. Any reference to “area
of interest” in the single line diagrams refers to the incident location, as defined by the CPUC’s
December 7, 2017, letter. The single line diagrams show the incident location and the location
of all protection devices upstream of the incident location back to the distribution circuit breaker
at the substation. Smart Meters, switches, and any devices downstream of incident locations are
not shown on the single line diagrams, although they may be referenced in the Reports.
CONFIDENTIAL
                                             Page 7 of 10
      Case 3:14-cr-00175-WHA Document 956-20 Filed 12/31/18 Page 9 of 11



Below please find a legend that explains the symbols used in the diagrams.




First Responders

As indicated above, in response to Question 54, PG&E has included in its Reports an account of
the first PG&E employee who attempted to access the incident location before the CPUC’s site
visit with PG&E to the incident location, as defined by the CPUC’s December 7, 2017, letter.

Repair and/or Restoration Work

PG&E has included information related to when repair and/or restoration work was completed.
PG&E has not attempted to include all dates on which repair crews were present at or near
incident locations, as defined by the CPUC’s December 7, 2017, letter, either in the incident
overview or the timeline.

Timeline

As indicated above, in response to Question 1, PG&E has included a timeline of certain
equipment operations and actions of PG&E employees at or near the incident locations,
including during the period 12 hours prior to CAL FIRE’s designated start time, as indicated in
PG&E’s response to Question 25, until the date (if known) when CAL FIRE obtained PG&E
facilities for evidence, CAL FIRE released the incident scene, or repair and/or restoration work
was completed, whichever event came last. PG&E has not included every possible data point
during the timeline time period. Rather, as indicated above, the timelines include information
that PG&E believes may be relevant to the incident location, as defined by the CPUC’s
December 7, 2017, letter, based on information currently known. Where records have been
produced, PG&E provided the Bates number. Within a single row, some information may be
based on records that have been produced, while other information may be based on records or
other information that have not been produced.

Operational Data

PG&E has relied on certain operational data sets (e.g., SCADA, AMI) in preparing these
Reports. There may be data discrepancies between different operational data sources. For
example, timestamps of a common event across different operational data sources may differ. In
these Reports, PG&E has documented to the best of its ability the most accurate occurrence time
based on its current understanding.



CONFIDENTIAL
                                          Page 8 of 10
     Case 3:14-cr-00175-WHA Document 956-20 Filed 12/31/18 Page 10 of 11



       SCADA Data

SCADA (Supervisory Control And Data Acquisition) data includes alarm and event data
remotely collected in real time from data-collection capable devices on PG&E’s electric
distribution and transmission circuits. Reclosers and circuit breakers are examples of devices
that may report SCADA data. Fuses do not have SCADA connectivity and, therefore, do not
report SCADA data. SCADA alarms and events memorialize electrical events on a circuit.
However, they are associated with the device that collected them and do not include information
on the specific cause or precise origin location of the electrical event that they memorialize.

As noted above, PG&E has not included all SCADA events in the Incident Overview or the
Timeline. For example, Minimum To Trip (“MTT”) alarms have not been included. MTT
alarms are generated when a SCADA-enabled device identifies a circuit load that exceeds a
maximum threshold load but for less than a certain amount of time. MTT alarms can be frequent
and do not include information on the specific cause or origin location of the event that triggered
them. A record of all SCADA events and alarms that occurred during the requested time periods
has been previously produced in response to Question 25, submitted to the CPUC on January 31,
2018, in the Bates range PGE-CPUC_00007875-7911.

       AMI Data

Smart Meters are electric meters designed to record customer electricity usage, primarily for
billing purposes. They can record and transmit electrical data including usage, voltage and event
data (“Smart Meter” or “AMI” data). In certain situations, data collected by these meters may
be helpful to determine information about outages. For example, a Smart Meter’s “last gasp” is
an event that may show the time at which a specific Smart Meter lost power. In conjunction with
data from other Smart Meters, “last gasp” data might indicate when a certain location on the
electric grid lost power or some other secondary problem. A “NIC power down” is a recorded
log event when a Smart Meter initiates a shut down. A “zero volt reading” occurs when a meter
is partially energized (between 25% and 75%) at the time of a reading. Each of these readings
will only occur if the communication from the Smart Meter is successfully received (or
subsequently retrieved and downloaded if the Smart Meter is still accessible).

As noted above, PG&E has not included all AMI events in the Incident Overview or the
Timeline. For example, sag or swell events have not been included. Smart Meters record these
events when they detect a decrease (sag) or increase (swell) in voltage above or below a certain
threshold for more than a certain period of time. Sag and swell events do not have specific
timestamps; the data indicates only that they occurred during a certain time interval. Sag and
swell events may indicate unusual activity; however, they do not indicate the location of that
unusual activity. Smart Meter data was not requested in the November 21, 2017, Data Requests
and has not been produced in response to those Data Requests.

Reclosing Device Operations

PG&E is providing certain times at which reclosing devices “operated” (opened or closed),
which could include multiple operations depending on the device’s settings before the device
ultimately stayed closed or stayed open.
CONFIDENTIAL
                                           Page 9 of 10
     Case 3:14-cr-00175-WHA Document 956-20 Filed 12/31/18 Page 11 of 11



Outage Records

PG&E has relied on certain information from its Integrated Logging Information System
Operations Database (“ILIS”) in preparing these Reports. As explained in response to Question
27, submitted to the CPUC on March 30, 2018, ILIS is PG&E’s system of record for distribution
transformer-level and above outages. ILIS is the application used by the distribution system
operators to document information pertinent to the operation of the electric system. Due to the
nature of how information is documented in the application, there may be discrepancies in
outage start times and other information between ILIS and other data sources. For example, ILIS
does not record single-customer or service-level outages, in accordance with CPUC Decision 96-
09-045 and Advice Letter 3812-E on outage reporting requirements. Data from these ILIS
records should be reviewed and considered together and in conjunction with those other data
sources.

Outage cause information in ILIS is preliminary and is based on the best available information at
the time, from initial field intelligence and through spot check quality reviews.

Smart Meter Service Point ID Numbers

Some PG&E records identify Smart Meters by their associated Service Point ID number
(“SP_ID”), while other records identify Smart Meters by their associated “Badge” numbers. For
consistency, all Reports use SP_ID to identify Smart Meters. PG&E will provide a translation
between SP_ID and Badge numbers upon request.

Source List

At the end of each Report, PG&E has included a list of records on which it relied in drafting each
Report. When PG&E indicates in a Report that information is per PG&E records, PG&E is
referring to the records identified at the end of the Report. Where records have been produced,
PG&E provided the Bates number. In addition to the items on the source list, PG&E relied on a
variety of internal databases to make an assessment of location information regarding devices
and individuals (e.g., GIS, GPS) and observations made by PG&E employees including the first
PG&E employee who attempted to access the incident location before the CPUC’s site visit with
PG&E to the incident location.




CONFIDENTIAL
                                          Page 10 of 10
